Order, Supreme Court, New York County (Martin Shulman, J.), entered September 22, 2009, which, to the extent appealed from as limited by the briefs, denied the motion of defendants Western Express International, Inc. and Vadim Vassilenko to release restrained funds in the amount of $68,055 for the payment of attorney’s fees, unanimously affirmed, without costs.
The financial affidavits submitted by defendants in support of their motion failed to establish the unavailability of other assets to pay their attorney’s fees (see CPLR 1312 [4]; Morgenthau v Vinarsky, 72 AD3d 499 [2010]).
In view of the foregoing, we need not address defendants’ remaining contentions. Concur—Andrias, J.P., Saxe, Acosta, Abdus-Salaam and Manzanet-Daniels, JJ. [Prior Case History: 2009 NY Slip Op 32269(U).]